Citation Nr: 0940043	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  04-03 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for cause of the 
Veteran's death.  

2.  Entitlement to Dependents' Educational Assistance under 
the provisions of 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1978 to November 
1995.  The Veteran died in March 2003.  The appellant is the 
Veteran's surviving spouse.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision denying the 
appellant's claim for service connection for cause of the 
Veteran's death and eligibility to Dependents' Educational 
Assistance.  The appellant perfected a timely appeal with 
respect to that rating decision.  


FINDINGS OF FACT

1.  The Veteran's death certificate showed that he died in 
March 2003, and the immediate cause of death was listed as an 
overdose.  The manner of death was ruled a suicide.

2.  At the time of the Veteran's death, service connection 
had been established for migraine headaches, residuals of low 
back injury with lumbar disc disease, residuals of tendon and 
nerve injury to left forearm and hand, hepatitis with 
chronically elevated liver function tests, residuals of 
compression fracture, thoracic spine T-8, residual scars, 
laceration injuries to left forearm and hand, and residuals 
of dislocation injury.  

3.  The Veteran's death by suicide was the result of mental 
unsoundness associated with chronic pain due to his service-
connected disabilities.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5107; 38 
C.F.R. §§ 3.102, 3.302, 3.312 (2009).

2.  The criteria for basic eligibility for dependents' 
educational assistance under 38 U.S.C. Chapter 35 are met.  
38 U.S.C.A. §§ 3500, 3501(a)(1)(B); 38 C.F.R. §§ 3.807, 
21.3021 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
in proceeding with these issues given the fully favorable 
nature of the Board's decision.




II.  Analysis

The survivors of a Veteran who has died from a service-
connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 2002).  The death of a Veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or contributory cause of death.  38 
U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.312(a).

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  A contributory cause of death is inherently one 
not related to the principal cause.  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2009).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

The appellant contends that the Veteran's suicide resulted 
from the pain and prescribed pain medication of the Veteran's 
service-connected disabilities.  Therefore, she claims 
entitlement to service connection for the cause of the 
Veteran's death.  

In the instant case the Veteran's death certificate listed 
overdose as the immediate cause of death.  The manner of 
death was listed as a suicide.  The death certificate 
indicated that no autopsy was performed.

At the time of the Veteran's death, he had established 
entitlement to service connection for, migraine headaches, 
rated as 30 percent disabling; residuals of low back injury 
with lumbar disc disease, rated as 20 percent disabling; 
residuals of tendon and nerve injury to left forearm and 
hand, rated as 10 percent disabling; hepatitis with 
chronically elevated liver function tests, rated as 10 
percent disabling; residuals of compression fracture, 
thoracic spine T-8, rated as 10 percent disabling; residual 
scars, laceration injuries to left forearm and hand, rated as 
zero percent disabling, and residuals of dislocation injury, 
rated as zero percent disabling.  The combined rating in 
effect at the time of the Veteran's death was 60 percent.  

The Veteran left a suicide note, in that note he stated that 
his pain and injuries had been intolerable for him and had 
consequently destroyed his relationships with his wife, 
children, and parents.  The Veteran stated he wanted to die 
to be with Jesus and out of pain.  The March 2003 Coroner's 
report stated that when the police arrived at the Veteran's 
home the Veteran was sitting in a chair leaning over a desk 
in a room where he stayed most of the time.  Two prescription 
bottles were found on the desk.  Both bottles were empty and 
had been filled by the VA on March 14, 2003.  One was 
oxycodone and the other was morphine.  The Veteran's wife 
told the Coroner that her husband had been being treated for 
depression at the VA.  

In order for suicide to constitute willful misconduct, the 
act of self-destruction must be intentional.  A person of 
unsound mind is incapable of forming an intent (mens rea, or 
guilty mind, which is an essential element of crime or 
willful misconduct).  It is a constant requirement for a 
favorable action that the precipitating mental unsoundness be 
service connected.  38 C.F.R. § 3.302(a) (2009).

Whether a person, at the time of suicide, was so unsound 
mentally that he or she did not realize the consequences of 
such an act, or was unable to resist such impulse is a 
question to be determined in each individual case, based on 
all available lay and medical evidence pertaining to his or 
her mental condition at the time of suicide. The act of 
suicide or a bona fide attempt is considered to be evidence 
of mental unsoundness.  Therefore, where no reasonable 
adequate motive for suicide is shown by the evidence, the act 
will be considered to have resulted from mental unsoundness.  
A reasonable adequate motive for suicide may be established 
by affirmative evidence showing circumstances which could 
lead a rational person to self-destruction.  38 C.F.R. § 
3.302(b) (2009).

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the appellant's favor, the 
Board finds that service connection is warranted for the 
cause of the Veteran's death.  At the outset the Board 
acknowledges that the Veteran was not service connected for 
any psychiatric condition, though he had been diagnosed with 
depression and treated for depression at the VA for many 
years.  

Although an objective finding of mental unsoundness at the 
time of the Veteran's death is not of record, on balance, the 
statements made by the Veteran, in his suicide note, are 
sufficient affirmative evidence showing circumstances that 
would not lead a rational person to self-destruction.  This 
would include the chronic pain experienced by the Veteran and 
the mental state which would have resulted from constant pain 
and loss of the ability to provide for his family. The Board 
notes that the very act of suicide is considered to be 
evidence of mental unsoundness and that, when taken into 
account with the evidence of record, the issue of whether or 
not the Veteran was of unsound mind is at least in relative 
equipoise.  That is, the preponderance of the evidence does 
not weigh in favor of a finding that the Veteran's suicide 
was an act of willful misconduct.  

Accordingly, after resolving all reasonable doubt in the 
appellant's favor, the Board finds that the Veteran's 
service-connected disabilities contributed to his death.  The 
evidence of record showed that his service-connected back 
condition and the associated pain contributed substantially 
or materially and ultimately lent assistance to the 
production of the Veteran's death.  Thus, as a result of the 
Veteran's service connected disabilities, the Veteran 
developed chronic pain.  That pain caused a mental 
unsoundness that led to his suicide by overdosing on his VA 
prescribed pain medications, which is listed as the immediate 
cause of death on his death certificate.   Therefore, service 
connection for the cause of the Veteran's death is warranted.  
Basic Eligibility for Chapter 35 Benefits

For the purposes of Dependents' Educational Assistance under 
Chapter 35 of Title 38 of the United States Code, the child, 
spouse or surviving spouse of a veteran or service person 
will have basic eligibility (1) if the veteran was discharged 
from service under conditions other than dishonorable, or 
died in service, and either has a permanent and total 
service-connected disability; or had a permanent and total 
service-connected disability at the date of death; or (2) if 
the veteran died as a result of a service-connected 
disability. 38 U.S.C.A. § 3501(a); 38 C.F.R. § 21.3021 
(2009).  Thus, as the above decision found that service 
connection was warranted for the cause of the Veteran's 
death, basic eligibility for Chapter 35 benefits is shown.  
Any Chapter 35 benefits to which the appellant is entitled to 
under the applicable criteria should be processed by the RO.


ORDER

Service connection for the cause of the Veteran's death is 
granted.

Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code, is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


